Citation Nr: 1213499	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-15 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to an evaluation in excess of 40 percent, from April 14, 2003 to January 23, 2006, and in excess of 60 percent, from January 23, 2006 to July 2, 2010, for the service-connected postphlebitic syndrome of the right leg.  



REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the RO that, inter alia, continued a 40 percent rating for the service-connected postphlebitic syndrome of the right leg.  

In December 2008, the Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO) and then at a hearing held at the RO before the undersigned Veterans Law Judge in March 2010.  The transcripts of these hearings have been associated with his claims file.  

The Board remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) in May 2010 for additional development of the record.  

The actions sought by the Board through its development request have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

Specifically, the Veteran has received notice ensuring that all due process requirements have been satisfied under 38 U.S.C.A. § 5013(a) and 38 C.F.R. § 3.159(b) and has been afforded a VA examination.  

Hence, VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with its review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Of preliminary importance, in January 2009, the RO granted service connection for sacroilitis involving the left lower extremity (claimed as sciatica).  Further, in March 2012, the RO granted service connection for venous insufficiency with varicose veins of left leg (claimed as postphlebitic syndrome, left leg).  As such, these claims no longer remain on appeal.  

Notably, in January 2009, the RO assigned an increased rating of 60 percent for the service-connected postphlebitic syndrome of the right leg.  In March 2012, the RO assigned a 100 percent evaluation effective on July 2, 2010 for the right leg disability.  

As such, the Board has characterized the remaining issue on appeal, as listed on the title page of this document, as one involving staged increased ratings prior to July 2, 2012.  The Veteran is presumed to seek the maximum available benefit for a disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  



FINDING OF FACT

For the period of the appeal prior to January 23, 2006, the service-connected postphlebitic syndrome of the right leg is found to have been productive of a disability picture that more nearly approximates that of persistent edema and stasis pigmentation, and persistent ulceration.  



CONCLUSION OF LAW

For the period of the appeal prior to January 23, 2006, the criteria for the assignment of an evaluation of 60 percent, but no higher for the service-connected postphlebitic syndrome of the right leg have been met.  38 U.S.C.A.§§ 1155, 5103 (West 2002); 38 C.F.R.§§ 4.7, 4.25, 4.26, 4.104 including Diagnostic Code (DC) 7121 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b)  was furnished to the Veteran in November 2005, January 2006, July 2007, December 2008, April 2010, June 2010, November 2011 and December 2011 letters.  

Notably, in the July 2007, December 2008, April 2010, June 2010, November 2011 and December 2011 letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

These claims were readjudicated in a February 2012 Supplemental Statement of the Case (SSOC).  

The Board notes that contrary to VCAA requirements with respect to notification regarding disability ratings and effective dates, the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that an SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC.  See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2006) (Mayfield III).  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Since the Veteran had a meaningful opportunity to participate in the adjudication process, including being accorded a Board hearing and submitting numerous written statements on his behalf, there has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006).  

Thus, VA satisfied its duty to notify the Veteran.  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion is not required at this time.  


General Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally, 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  


Specific Legal Criteria

Diagnostic Code 7121 provides: 

Post-phlebitic syndrome of any etiology:

With the following findings attributed to venous disease:

100%	Massive board-like edema with constant pain at rest;  

60%	Persistent edema or subcutaneous induration, stasis pigmentation or eczema, 	and persistent ulceration;  

40%	Persistent edema and stasis pigmentation or eczema, with or without 	intermittent ulceration.  

Note: These evaluations are for involvement of a single extremity.  If more than one extremity is involved, evaluate each extremity separately and combine (under §4.25), using the bilateral factor (§4.26), if applicable.  


Standard of Review

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis

The Veteran maintains that, prior to January 23, 2006, an evaluation in excess of 40 percent is warranted for his service-connected postphlebitic syndrome of the right leg, based on symptoms of impaired circulation that caused his extremities to turn a bluish color when he was cold, thickening of the skin on the leg that was painful when it swelled, and difficulty standing or walking for extended periods of time due to painful swelling.  

The Veteran was initially granted service connection for vascular insufficiency of right leg in a March 1985 decision by the RO, and assigned a 30 percent rating effective on July 21, 1984.  In a September 2003 rating decision, the RO awarded an increased evaluation of 40 percent, effective on April 14, 2003.  The Veteran did not initiate a timely appeal.  

In a January 2009 rating decision, the RO assigned an increased evaluation of 60 percent, effective on January 23, 2006.  As noted, in a March 2012 rating decision, the RO awarded the Veteran a 100 percent evaluation, effective on July 2, 2010.  

The Board initially notes that the Veteran is currently service-connected for both lower extremities under Diagnostic Code 7121, and that the RO has accurately applied the bilateral factor in accordance with 38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104.   

Throughout the appeal, the Veteran has presented written and oral testimony that the service-connected right leg disability has increased in severity.  

In a VA Form 21-4138, Statement in Support of Claim, received in December 2005, the Veteran reported that, over the past year, his condition had worsened in that he now experienced increased, painful swelling in the upper half of his right calf and ulcerations from his right knee down that would break open and drained clear fluid.  

In conjunction with claim for increase, the Board has considered the Veteran's lay statements, as well as lay statements.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Veteran in this case is uniquely suited to describe the severity, frequency, and duration of his service-connected right leg disability.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

Notably, the only lay statement reporting the presence of ulcerations of the right leg was dated in December 2005 and failed to fully describe the nature and frequency of the manifestations.   

At a January 2006 VA arteries, veins and miscellaneous examination, the Veteran complained of postphlebitic syndrome of the right leg since 1980, with progressively worsening symptoms of swelling and constant ulcerations that frequently leaked fluid.  

The Veteran denied a history of hospitalization associated with vascular disease, vascular neoplasm, obliterans arteriosclerosis or thromboangitis, arteriovenous fistula, erythromelalgia, angioneurotic edema and Raynaud's phenomenon or syndrome.  

However, the Veteran endorsed a history of post-phelbitic syndrome of the right lower leg with persistent edema, persistent skin discoloration, persistent ulcerations, and constant pain in the right lower leg with symptoms of aching, fatigue, and throbbing after prolonged standing or walking.  He added that, for the previous several months, the swelling of the right leg occurred primarily from the knee to the mid-shin/calf and worsened as the day went on.  He also noted that his left leg was constantly swollen.  

On examination, circumference measurements were taken of the lower extremities at two points, each below the knee.  The measurements for the right lower extremity were those of 49 cm and 39 cm, while the left measured 50 cm and 43 cm.  

The examiner noted that, on the right, the skin was shiny and discolored a brownish-red.  The Veteran was diagnosed with postphlebitic syndrome of the right leg with edema that did not preclude exercise or exertion and had no effect on his daily activities.  

During the December 2008 hearing, the Veteran testified about experiencing ulcers and cellulitis of his right leg and being restricted to his bedroom to avoid walking that exacerbated his right leg swelling.  

During his March 2010 hearing, the Veteran also testified that his right leg was always tight, rigid, inflexible and painful and had skin that was leathered and bronzish in color.  

The VA treatment records dating from January 23, 2006 revealed findings that included those of 2+ pre-tibial edema, bilaterally, with some stasis hyperpigmentation, venous insufficiency, fluid overload and lower extremity edema, postphlebitic syndrome of lower legs with chronic edema and currently mild cellulitis, numerous scarred areas and fresher scabbed areas of the right leg but no evidence of infection, chronic pedal edema with venous insufficiency, 3+ to 4+ pitting edema of both lower extremities worse on the right with some open areas but no evidence of infection and some anginous drainage, redness, swelling and pain in the right foot with no drainage or skin breaks, some mild redness and tenderness on the dorsum of the right foot, severe venous stasis changes of skin with soft calves, 3+ edema and 2+ soft edema to the knees, and several scabbed areas on lower extremities with mild surrounding erythema.  

Based on a careful review of the evidence of record, the Board finds that the service-connected disability picture more closely resembles the criteria for the assignment of a 60 percent rating for the initial period of the appeal prior January 23, 2006.  

To the extent that the VA examination in January 2006 noted finding of persistent edema and stasis pigmentation and superficial ulceration identified by the Veteran as being recurrent, an increased rating of 60 percent for the service-connected postphlebitic syndrome is warranted for the initial period of the appeal.    

The determination is based upon consideration of the applicable schedular criteria for the period of the appeal prior to January 23, 2006.  However, at no point has the postphlebitic syndrome of the right leg been productive of an unusual disability picture that would render the application of established rating standards impractical in this case.  

In this regard, the disability pictures are adequately contemplated by the rating schedule in terms of the identified manifestations in that neither is shown to be unusual or exceptional.  

As such, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extraschedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

As a final matter, the Board notes that under Rice v. Shinseki, 22. Vet. App. 44 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of unemployability due to service-connected disabilities, as inextricably intertwined with the issue of a total rating based on individual unemployability by reason of the Veteran's service-connected disabilities (TDIU).  

The Veteran was assigned a TDIU rating, effective on January 23, 2006; hence, development or consideration under Rice is not required at this time.  



ORDER

An increased rating of 60 percent for the service-connected postphlebitic syndrome of the right leg, for the period of the appeal prior to January 23, 2006 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



REMAND

The Veteran also asserts that, for the period prior to July 2, 2010, an evaluation in excess of 60 percent is warranted for his service-connected postphlebitic syndrome of the right leg, based on symptoms of persistent edema, persistent skin discoloration, persistent ulcerations and constant pain in the right lower leg.  

While the VA examination in July 2010 noted that the Veteran had board-like edema of the right leg, the edema was not identified at being massive.  Significantly, the examiner added that she had evaluated the Veteran when the edema had been massive.  

Because this finding suggests that massive board-like edema may have been present prior to July 2010, further development is required by way of clarification.  This should include obtaining copies of all records referable to VA treatment including any rendered in Pittsburgh, Pennsylvania.  

In addition, the Doppler vascular studies performed at the time of the examination were reported to be normal.  However, the report of a venogram performed at that time indicated that it was difficult to assess the veins of the Veteran's leg below the knee.  

Hence, given the nature of the service-connected disability, additional testing should be performed in order to fully evaluate the extent of the postphlebitic syndrome.    

Accordingly, the case is REMANDED to the RO for the following action:  

1.  The RO should take all indicated action to obtain copies of all VA records referable to treatment of the service-connected right leg disability since 2009.  This should include copies of any records of VA treatment rendered in Pittsburgh, Pennsylvania.  All records obtained should be associated with the claims file for review.  

2.  The RO should then arrange for the Veteran to undergo a VA examination by a physician with a specialty in peripheral vascular disease to ascertain the severity of the service-connected postphlebitic syndrome of the right lower extremity.   

The claims folder should be made available to the examiner for review.  All indicated studies to include a venogram should be undertaken.  

After examining the Veteran and reviewing the entire record, the examiner should report detailed clinical findings to describe the full extent of the service-connected venous disease involving the Veteran's right lower extremity.  

The VA examiner in particular should opine as to whether the service-connected disability picture at least as likely as not is manifested by massive board-like edema with constant pain of the right leg or other findings to include persistent ulceration.   

3.  After completing all indicated development to the extent possible, the RO should readjudicate the claim for increase remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case (SSOC) and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


